Title: From John Adams to John Avery, 25 July 1776
From: Adams, John
To: Avery, John


     
      Sir
      Philadelphia July 25. 1776
     
     I find myself, under a Necessity of applying to the Honourable the general Court for Leave to return home. I have attended here, So long and So constantly, that I feel myself necessitated to ask this Favour, on Account of my Health, as well as on many other Accounts.
     I beg Leave to propose to the Honourable Court an Alteration in their Plan of Delegation in Congress, which it appears to me, would be more agreable to the Health, and Convenience of the Members and much more conducive to the public Good, than the present. No Gentleman can possibly attend to an incessant Round of thinking, Speaking, and writing, upon the most intricate, as well as important Concerns of human Society, from one End of the Year to another, without Injury both to his mental and bodily Strength. I would therefore humbly propose, that the Honourable Court would be pleased to appoint Nine Members to attend in Congress, Three or Five at a Time. In this Case, four, or Six, might be at home, at a Time, and every Member might be relieved, once in three or four Months. In this Way, you would always have Members in Congress, who would have in their Minds, a compleat Chain of the Proceedings here as well as in the General Court, both Kinds of which Knowledge, are necessary, for a proper Conduct here. In this Way, the Lives and Health, and indeed the sound Minds of the Delegates here, would be in less Danger than they are at present, and, in my humble Opinion the public Business would be much better done.
     This Proposal, however, is only Submitted to the Consideration of that Honourable Body, whose Sole Right it is to judge of it.
     For myself, I must intreat the General Court to give me Leave to resign, and immediately to appoint Some other Gentleman in my Room. The Consideration of my own Health, and the Circumstances of my Family and private Affairs would have little Weight with me, if the Sacrifice of these was necessary for the Public: But it is not, because those Parts of the Business of Congress, for which, (if for any) I have any Qualifications, being now nearly compleated, and the Business that remains, being chiefly military and commercial, of which I know very little, there are Multitudes of Gentlemen in the Province, much fitter for the public Service here, than I am.
     
      With great Respect to the General Court, I am, sir your most obedient servant
      John Adams
     
    